DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, Konoco (US 2007/0280409 A1, cited in the IDS) teaches in Fig. 3  a detector, comprising: a pixel configured to detect radiation particles incident thereon, the pixel disposed in a substrate; a first guard ring in the substrate and surrounding the pixel, but is silent with the first guard ring comprising a first doped semiconductor region in the substrate and a first electrically conductive layer in electrical contact to the first doped semiconductor region; a second guard ring in the substrate and surrounding the first guard ring, the second guard ring comprising a second doped semiconductor region in the substrate and a second electrically conductive layer in electrical contact to the second doped semiconductor region; wherein the first electrically conductive layer overhangs the first doped semiconductor region by a first extent toward an interior of the first guard ring; wherein the second electrically conductive layer overhangs the second doped semiconductor region by a second extent toward an interior of the second guard ring; wherein the second extent is greater than the first extent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner




/Kiho Kim/Primary Examiner, Art Unit 2884